Citation Nr: 9925530	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-42 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury, including organic brain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to July 
1986, and from October 1987 to November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The RO has adjudicated 
the claim on the merits.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  The veteran is considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304 (1998).

Review of the record indicates that prior to service, in 
July 1978, the veteran sustained a severe head injury, 
including a prolonged period of unconsciousness and 
neurologic damage.  Service medical records dated in April 
1982 show the veteran reported a period of unconsciousness in 
1976 without sequelae.  Records dated in May 1985 show an x-
ray examination revealed no significant abnormalities after 
the veteran was hit in the back of the head with a bottle.  
Private medical records dated in March 1993 also show the 
veteran incurred multiple head lacerations when he was hit by 
an automobile while riding his bicycle.

Private medical evaluation in October 1996 by the neurologist 
who treated the veteran in July 1978 found the veteran 
demonstrated significant difficulty with concentration and 
short-term memory.  It was also noted that the veteran was 
not presently any worse than after his original injury in 
1979, but that it was possible that he had made significant 
improvement in the interim period before the May 1985 head 
injury.

VA examination in January 1997 found that most probably the 
veteran incurred some mild worsening in his short-term memory 
as a result of his inservice head injury.  It was the 
examiner's impression that the veteran may have sustained 
some cumulative brain injury as a result of the 1978 injury 
and the inservice injury, but also noted that it was not 
possible to determine concretely whether the veteran incurred 
an aggravation of his neurologic disorder during service.

The Board notes that subsequent to the January 1997 VA 
examination additional private medical evidence pertinent to 
the issue on appeal was added to the record.  As this 
information was not available for review by the VA examiner, 
the Board finds the case must be remanded to the RO for 
additional development.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining adequate VA examinations.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should be afforded a VA 
neurologic examination for an opinion as 
to whether or not his pre-service head 
injury was aggravated during active 
service.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiners prior to 
conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment.  

If the examiner finds that the head 
injury in service resulted in an increase 
in the underlying organic brain 
pathology, the examiner should identify, 
in percentage amounts, the degree of 
organic brain pathology that existed 
prior to service and the degree 
attributable to the inservice head 
trauma.  The examiner should identify the 
medical evidence reviewed to substantiate 
the opinion, and a complete rationale for 
the opinion given should be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


